Bell, Chief Judge.
The single issue in this case is whether the trial court erred in directing a verdict for plaintiff on Count *6671 of defendant’s counterclaim. Count 1 alleged a tortious eviction without legal process and special damages in the amount of $82 plus $5,000 punitive or additional damages were sought. The claims for special damages were itemized as $50 for deprivation of the premises and $32 for a loss due to being forced to miss work. Defendant withdrew the $50 item and failed to prove any monetary loss for having had to miss work. As the special damages were not proved by any evidence and since neither general nor nominal damages were sought, the punitive damages alone remain. A claim for punitive damages alone will not lie under Code § 105-2002. Beverly v. Observer Publishing Co., 88 Ga. App. 490 (77 SE2d 80). As there is no conflict in the evidence on the question of damages and it is insufficient to support a verdict in any amount, it was not error to direct a verdict in favor of plaintiff on the counterclaim. Stewart v. Western Union Telegraph Co., 83 Ga. App. 532 (64 SE2d 327).
Submitted January 7, 1974
Decided April 8, 1974
Rehearing denied April 24, 1974.
Lee Payne, for appellant.
Melton Harrell, pro se.

Judgment affirmed.


Quillian and Clark, JJ., concur.